         Case 1:18-cv-02841-RMC Document 43 Filed 11/11/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                   )
THE AMERICAN HOSPITAL ASSOCIATION,                 )
ASSOCIATION OF AMERICAN MEDICAL                    )
COLLEGES, MERCY HEALTH MUSKEGON,                   )
CLALLAM COUNTY PUBLIC HOSPITAL                     )
NO. 2, d/b/a OLYMPIC MEDICAL CENTER,               )
and YORK HOSPITAL,                                 )
                                                   )
                      Plaintiffs,                  )
                                                   )
                      v.                           )    Civil Action No. 1:18-cv-2841
                                                   )
ALEX M. AZAR II,                                   )
in his official capacity as SECRETARY OF           )
HEALTH AND HUMAN SERVICES,                         ) ORAL ARGUMENT REQUESTED
                                                   )
                      Defendant.                   )
                                                   )

                   PLAINTIFFS’ MOTION TO ENFORCE JUDGMENT

       Plaintiffs the American Hospital Association, Association of American Medical Colleges,

Mercy Health Muskegon, Clallam County Public Hospital No. 2 d/b/a Olympic Medical Center,

and York Hospital respectfully move for enforcement of this Court’s vacatur order. Dkt. 32.

       On November 1, CMS made publicly available the Medicare Hospital Outpatient

Prospective Payment System and Ambulatory Surgical Center Payment System for Calendar

Year 2020. See CY 2020 Medicare Hospital Outpatient Prospective Payment System and

Ambulatory Surgical Center Payment System Final Rule (CMS-1717-FC) (the 2020 OPPS Rule).

       The 2020 OPPS Rule purports to continue a “two-year phase-in” of the site neutral

payment policy finalized in the 2019 OPPS Rule, 83 Fed. Reg 58,818 at 59,014 (Nov. 21,

2018)—a payment policy this Court vacated in September. See Dkt. 32. To be clear, CMS has

not just issued another rule that is unlawful for the same reasons as the 2019 OPPS Rule. The
              Case 1:18-cv-02841-RMC Document 43 Filed 11/11/19 Page 2 of 2



agency has reinstated the second year of the two-year phase-in that was promulgated—in the

agency’s own words, “finalized”—in the now-vacated 2019 OPPS Rule. That violates this

Court’s vacatur order.

           WHEREFORE, for the foregoing reasons, as well as those set forth in the attached

Memorandum in Support, which is incorporated herein by reference, the above-captioned

Plaintiffs respectfully request an order finding the CY 2020 rate reductions unlawful, and

vacating the relevant portion of the 2020 Final Rule.

           Pursuant to Local Rule 7(m), counsel for the above-captioned Plaintiffs reached out to

Defendants’ counsel, who indicated that they oppose the relief requested in this motion.


                                               Respectfully submitted,

                                               __/s/ Catherine E. Stetson____________
                                               Catherine E. Stetson (D.C. Bar No. 453221)
                                               Susan M. Cook (D.C. Bar No. 462978)
                                               HOGAN LOVELLS US LLP
                                               555 Thirteenth Street, NW
                                               Washington, D.C. 20004
                                               Phone: (202) 637-5491
                                               Fax: (202) 637-5910
                                               cate.stetson@hoganlovells.com

                                               Counsel for the American Hospital Association,
                                               Association of American Medical Colleges, Mercy
                                               Health Muskegon, Clallam County Public Hospital
                                               No. 2, d/b/a Olympic Medical Center, and York
                                               Hospital

Dated: November 11, 2019




                                                -2-

\\DC - 701705/000300 - 14613902 v1
